Citation Nr: 0321175	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  99-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for right knee disability.

2.  Entitlement to service connection for back 
disability.

3.  Entitlement to a rating in excess of 30 percent for 
the residuals of bilateral bunionectomies with bilateral 
hammer toes and pes planus.

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee, status post 
patellar tendon repair.

5.  Entitlement to a temporary total rating beyond April 
30, 2001, for a period of convalescence following a right 
bunionectomy and release of multiple hammer toes on the 
right foot.

6.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities.  
REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1976 to November 1978.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in March 
1998, August 2001, and December 2001 by the Department of 
Veterans Affairs (VA) Regional Offices (RO's) in Denver, 
Colorado, and Jackson, Mississippi.

In its March 1998 rating action, the RO denied the 
veteran's claim of entitlement to service connection for 
left ankle disability.  The veteran was notified of that 
decision and submitted a timely Notice of Disagreement 
(NOD).  He was issued a Statement of the Case (SOC); 
however, a substantive appeal was not received with which 
to perfect his appeal.  Therefore, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  

In November 2001, the veteran requested that his claim of 
entitlement to service connection for left ankle 
disability be reopened.  The following month, the RO 
notified the veteran that if he wished to reopen his 
claim, he would have to submit new and material evidence.  
In March 2002, the veteran claimed entitlement to service 
connection for left ankle disability.  He acknowledged, 
however, that he had no new evidence to submit.  In 
December 2002, the veteran continued to maintain that 
service connection was warranted for left ankle 
disability.  To date, the veteran has not identified new 
and material evidence with which to reopen that claim.  
Accordingly, the Board has no jurisdiction over that 
claim, and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2002); 38 C.F.R. § 20.101 
(2002).  

In March 2002, the veteran also raised contentions to the 
effect that service connection is warranted for right 
ankle disability.  That issue has not been developed or 
certified for appeal.  Therefore, the Board has no 
jurisdiction over that claim, and it will not be 
considered below.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101.  Accordingly, it is referred to the RO for 
appropriate action.  

By a rating action, dated in April 2003, the RO denied 
the veteran's claims of entitlement to service connection 
for left hip disability and left shoulder disability.  
Later that month, he was notified of that decision, as 
well as his appellate rights.  To date, an NOD has not 
been received with which to initiate the appellate 
process in either of those decisions.  38 C.F.R. 
§38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2002).  The Board has no jurisdiction over either of 
those claims; and therefore, neither will be considered 
below.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  

The issue of entitlement to an increased rating for the 
veteran's service-connected residuals of bilateral 
bunionectomies with bilateral hammer toes and pes planus 
and the issue of entitlement to a total rating due to 
unemployability caused by service-connected disability 
are the subjects of a remand at the end of this decision. 


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in October 
1989, the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to 
service connection for right knee disability.

2.  Evidence associated with the record since the RO's 
October 1989 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim of entitlement to service connection for right knee 
disability.  

3.  The veteran's back disability, variously diagnosed as 
mechanical back pain, scoliosis, and degenerative 
changes, is etiologically related to his service-
connected left knee and foot disabilities.  

4.  The veteran's traumatic arthritis of the left knee, 
status post patellar tendon repair, manifested primarily 
by pain; crepitus; a left-sided limp; and a range of 
motion from 0 degrees of extension to between 100 and 140 
degrees of flexion, is productive of no more than mild 
impairment.

5.  Severe residuals of right foot surgery performed in 
January 2001 necessitated the use of a cast shoe through 
May 25, 2001. 


CONCLUSIONS OF LAW

1.  The RO's October 1989 decision, which confirmed and 
continued a prior denial of service connection for right 
knee disability, is final.  38 U.S.C. § 4005 (1988); 
38 C.F.R. § 19.192 (1989).  
2.  The criteria to reopen the claim of entitlement to 
service connection for right knee disability have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001) (effective prior to August 29, 2001).

3.  The veteran's back disability, mechanical back pain 
with scoliosis and degenerative changes, is aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1153, 5102, 
5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.306(a) (2002).

4.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee, status post 
patellar tendon repair have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 and Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, 
DC 5257 (2002). 

5.  The criteria for extension of a temporary total 
rating for a period of convalescence from May 1, 2001, 
through May 31, 2001, have been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.159, 4.30 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that the VA cannot assist in the development of 
a claim that is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing 
the VCAA, including changes with respect to the 
definition of new and material evidence and the 
development of associated cases.  66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a)).  The changes with 
respect to new and material evidence, however, are only 
effective for claims filed on or after August 29, 2001. 
66 Fed. Reg. 45620, 45630-32 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
Inasmuch as the veteran's claim was filed before that 
date, the changes with respect to new and material 
evidence are not applicable in this case.

By virtue of information sent to the veteran in the 
SOC's; the Supplemental Statements of the Case (SSOC's); 
and a notice of the enactment of the VCAA sent from the 
RO to the veteran in March 2002, the veteran and his 
representative were notified of evidence necessary to 
substantiate the following claims:  entitlement to 
service connection for right knee disability and for back 
disability; entitlement to an increased rating for left 
knee disability; and entitlement to a temporary total 
rating beyond April 30, 2001, for a period of 
convalescence following a right bunionectomy and release 
of multiple hammer toes on the right foot.  Indeed, the 
October 2002 SSOC sets forth the provisions of the 
enabling regulations applicable to the VCAA.  Those 
provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records 
adequately identified by the veteran.  For example in 
October 1997, the RO requested records from the VA 
Medical Center (MC) in Denver, Colorado, reflecting the 
veteran's treatment from October 1995 to the present.  In 
January 2000, the RO requested records from the VAMC in 
Jackson, Mississippi, reflecting the veteran's treatment 
from January 1999 to the present.  In February 2000, the 
RO requested that the veteran furnish new evidence of 
service connection for right knee disability.  

Evidence obtained in association with the veteran's 
appeal consists of the veteran's service medical records; 
reports of VA examinations held in July 1979, February 
1989, February 1992, May 1995, April 1997, November 1997, 
February 2000, April 2001, October 2001, April 2002, and 
March 2003; VA records reflecting the veteran's treatment 
from March 1985 through February 2003; records from L. A. 
M., D.C., reflecting the veteran's treatment from 
February 1987 through July 1992; records from the United 
States Postal Service reflecting the veteran's employment 
from 1986 to 1992; a statement from the veteran's former 
employer, dated in April 1997; and the transcript of the 
veteran's January 2000 hearing held at the RO before a 
local hearing officer.

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of the issues of entitlement to service connection for 
right knee disability and for back disability; 
entitlement to an increased rating for left knee 
disability; and entitlement to a temporary total rating 
beyond April 30, 2001, for a period of convalescence 
following a right bunionectomy and release of multiple 
hammer toes on the right foot.  In fact, it appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, it should be noted that the veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support any of 
the foregoing issues.  Accordingly, there is no need for 
further development of the evidence in order to meet the 
requirements of the VCAA.  



II.  The Facts

During his service entrance examination in June 1976, the 
veteran responded in the negative, when asked if he then 
had or had ever had recurrent back pain or a trick or 
locked knee.  His lower extremities and spine were found 
to be normal.

In January 1977, while playing basketball, the veteran 
injured his right knee.  X-rays were negative, and the 
impression was a sprained left patellar ligament.  

In April 1977, the veteran was treated for bilateral 
tendinitis of the patello-tibial ligament.  

The veteran's service medical records are negative for 
any complaints or clinical findings of back disability.  

During his service separation examination in October 
1978, the veteran responded in the negative, when asked 
if he then had or had ever had, recurrent back pain.  He 
responded in the affirmative when asked if he then had, 
or had ever had, a trick or locked knee.  The examiner 
noted that such complaints referred to the veteran's left 
knee.  On examination, the veteran's spine was found to 
be normal.  Other than his left knee, his lower 
extremities were also found to be normal.

During a VA examination in January 1979, the veteran's 
right knee was found to be radiographically and 
clinically normal.  

Records from the veteran's former employer, the United 
States Postal Service, show that the veteran reportedly 
sustained a back injury in February 1987.  

Records from Cherry Creek Foot Clinic, received by the RO 
in February 1992, show that in February 1987, the veteran 
had arthritis in his knees.  

In February 1992, the veteran underwent a VA examination, 
primarily to determine the extent of his service-
connected foot disorder.  It was noted that he had lost 
his job at the post office, in part, due to right knee 
disability.

VA medical records, dated from April 1994 through 
February 2003, show that the veteran continued to 
complain of right knee pain.  X-rays performed during an 
April 1997 VA examination confirmed the presence of 
chondromalacia of the patella (CNP) and degenerative 
joint disease.

During a VA examination in April 1997, it was noted that 
the veteran had been a hair stylist and that he had 
stopped working three months earlier due to bilateral 
foot and knee pain.  He stated that the knee pain was 
increased by walking for more than 30 minutes; standing 
in one place for more than 10 minutes; bending; 
squatting; kneeling; and/or negotiating stairs.  He 
reported clicking in his left knee.  

On examination, the circumference of the veteran's knees 
was 39.5 cm on the left and 38 cm on the right.  The 
range of left knee motion was 0 to 120 degrees with pain, 
clicking, and grinding.  The ligaments were stable, and 
the strength was normal.  The veteran was tender behind 
the knee cap on patello-femoral compression.  X-rays 
revealed early degenerative arthritis of both knees; an 
unchanged high-riding left patella; and multiple rounded 
calcific opacities over and possibly within the left knee 
joint, raising the question of mild synovial 
osteochondromatosis.  Following the examination, the 
relevant diagnoses were right knee pain with limited 
motion, CNP, status post surgery, post-surgical changes, 
degenerative joint disease, and a well healed scar.  Also 
diagnosed was left CNP pain with limited motion, a well-
healed scar, degenerative joint disease, multiple 
calcifications on X-ray, and a high-riding patella.

VA medical records, dated from May 1997 through February 
2003, show that from time to time, the veteran underwent 
exercise screening.  VA medical records show that in 
March 1999, the veteran reported a sedentary lifestyle.  
VA medical records show that in May and December 2000 and 
January 2002, the veteran was counseled on the 
importance/benefits of exercise.  In August 2000, it was 
noted that he had fallen off a bicycle one week earlier.  
In November 2000, he was to do press ups.  In July 2001, 
it was noted that he had a sedentary lifestyle and that 
walking increased his pain.  In March 2002, it was 
recorded that the veteran had been compliant with his 
daily exercises and that he lifted weights and played 
basketball.  During psychological counseling in May 2002, 
it was reported that the veteran was getting out of the 
house more and getting more social and physical activity.  
While hospitalized in June 2002, it was noted that the 
veteran had an active lifestyle and that he was motivated 
to increase his physical activity.  His physical 
limitations reportedly, interfered with his ability to 
play basketball, and it was noted that he had ridden 3.67 
miles on a recumbent bicycle and that he had done fifteen 
repetitions on the abdominal machine.  The therapist 
stated that the veteran had tolerated the exercise well.

X-rays, taken by the VA in May 1997,  revealed moderately 
advanced degenerative joint disease in the veteran's left 
knee.  The following month, he underwent left knee 
arthroscopy and debridement.  His motor strength was 5/5, 
and his range of left knee motion was from 0 to 135 
degrees.  The drawer sign was negative as were tests of 
varus and valgus instability.  Positive grinding was 
heard.  In July and August 1997, it was noted that his 
left knee was doing well.  

In November 1997, the veteran was reexamined by the VA.  
He described left knee pain in the medial joint line, 
which varied between aching and sharp.  He was unable to 
associate the pain with any exact exercise or motion, and 
there was no associated swelling.  He stated that he had 
weakness in the left knee and that the pain was the 
greatest at night after being on his feet all day.  It 
was noted that he rode a stationary bicycle three times a 
week for one hour each session and that he performed leg 
lifts three times a week for fifteen minutes each 
session.  He complained of incoordination and reported 
that his knee gave out on him (which he described as 
losing strength) approximately 10 times a day.  He 
further complained of easy fatigability and flare-ups 
with cold weather.  He noted that in cold weather, the 
knee would get marginally stiff and would develop 
associated swelling.  

On examination of the left knee, the veteran had a high 
riding patella which was movable and nontender.  There 
was no associated edema, ballotable fluid, or erythema.  
There was tenderness to moderate palpation along the 
course of the entire medial joint line.  Crepitus was 
noted on flexion, and the range of left knee motion was 0 
to 110 degrees.  Testing revealed no instability.  He 
walked with a slow, non-painful gait, favoring the left 
lower extremity.  He negotiated stairs in the same 
manner.  He demonstrated no painful left knee motion or 
weakness; and there was no evidence of incoordination, or 
easy fatigability.  The examiner estimated that should 
flare-ups occur, the veteran would lose another 10 
degrees of left knee flexion.

Magnetic resonance imaging, performed by the VA in March 
2000, revealed minimal degenerative changes at L5-S1 and 
cervical spondylosis.  

In August 2000, an Administrative Law Judge granted the 
veteran's claim of entitlement to Social Security 
disability benefits for 1997 and 1998.  His disabilities 
included severe degenerative joint disease of the knees.

VA medical records show that in January 2001, the veteran 
was hospitalized for surgery to correct hallux valgus of 
the right foot with hammer toes 2 to 5.  He underwent 
distal soft tissue reconstruction, conjoined tendon 
release for the right hallux valgus correction; 
corrections of hammer toes 2 through 5; and a 
bunionectomy of the fifth metatarsal head.  On April 21, 
2001, the VA removed the wires and sutures which had been 
placed during the surgery.  He was placed in a cast shoe 
and permitted weight bearing on the right heel as 
tolerated and 25 pounds of pressure on the forefoot.  On 
April 24, 2001, X-rays revealed post-surgical changes in 
the second through fifth toes and osteopenia.  On May 24, 
2001, the veteran was treated by the Orthopedic Service.  
His foot reportedly looked good, and his swelling had 
receded.  He could walk on it without a limp, and there 
was no tenderness.  He was still using the orthopedic 
shoe.  X-rays showed satisfactory position, some disuse 
atrophy over the forefoot, and decreased bone density.  
The patient was fitted with space shoes, and he was to 
return in three months.  On July 16, 2001, the veteran 
was seen by the Primary Care service for a follow-up 
appointment.  It was noted that he was still recovering 
from foot surgery and that he was still not able to fully 
extend or flex his toes.  He was reportedly ambulatory.  
Following an Orthopedic Consultation in August 2001, the 
veteran was sent to prosthetics for a new shoe insert.

During a VA orthopedic examination in April 2001, the 
examiner noted the history of the veteran's left knee 
surgery in 1978.  On examination, the veteran had a long 
transverse scar just beneath the left patella on the 
anterior aspect.  He demonstrated full extension of the 
left knee, as well as 140 degrees of flexion.  There was 
no swelling or effusion, and the left patella rode 
proximal to normal.  There was moderate retropatellar 
crepitation.  His ligaments were stable to varus and 
valgus stress, and the anterior and posterior Drawer 
signs were negative.  X-rays of the left knee revealed 
slight narrowing of the medial joint space.  The relevant 
diagnoses were mild osteoarthritis of the left knee and 
status post repair, both patellar tendons.

During the April 2001, VA orthopedic examination, the 
examiner also noted the history of the veteran's right 
foot surgery in January 2001.  Reportedly, the veteran 
was still not bearing weight and wore a short leg cast 
and was on crutches.  The examiner stated that due to the 
cast, he was unable to evaluate the veteran's spine or 
right foot.  The veteran reported that he had developed 
low back pain in the mid-1990's.  X-rays revealed some 
scoliosis of the thoracic spine to the right, which the 
radiologist stated could be positional in nature.  An 
anterior osteophyte formation was demonstrated at 
approximately T8-T9.  The examiner stated that the 
veteran would need to return for evaluation after his 
cast was removed and after his wounds were no longer 
sore.

During a VA orthopedic examination in October 2001, the 
veteran claim that he had back disability due to his 
service-connected disabilities of the left knee and feet.  
The examination revealed a 2 cm by 1 cm bunion on the 
medial aspect of the right foot at the level of the first 
metatarsal.  There was also a 1 cm by 2 cm callus on the 
third metatarsal.  Both bunions were tender. The one at 
the first metatarsal had evidence of a hematoma within 
the bunion as secondary to recent trauma.  The foot 
itself was painful to manipulation, both at the 
metatarsal, as well as the tarsal bones.  It was noted 
that the veteran wore an orthopedic support in his right 
shoe for the management of his bunions.  

An examination of the left knee revealed crepitation on 
motion.  The range of motion was from 0 to 110 degrees.  
The knee was stable medially, laterally, anteriorly, and 
posteriorly.  There was tenderness to palpation of the 
patellofemoral groove.  

The veteran also reportedly had evidence of thoracic 
scoliosis.  The examiner stated that the veteran's 
symptoms were associated with mechanical back pain within 
the muscles of the lumbar and thoracic areas.  The 
examiner also stated that radiologically, there was 
evidence of disc or bony abnormality.  The impression was 
mechanical low back pain.  The examiner reported that the 
only association between the veteran's service-connected 
left knee and foot conditions and his back problems was a 
weight gain of approximately forty pounds.  In this 
regard, the examiner noted that the veteran was unable to 
exercise due to his service-connected disabilities.

In April 2002, the veteran again underwent a VA 
orthopedic examination.  He wore soft bedroom slippers to 
the examination, stating that other shoes bothered the 
bunions on his feet.  Other than a tender callus over the 
proximal interphalangeal joint of the first toe, the 
examination of the right foot was essentially unchanged 
from the VA examination performed in October 2001.  The 
range of motion of the toes was to 40 degrees of 
dorsiflexion and 0 degrees of plantar flexion.  There was 
evidence of hammer toes in all five toes of the right 
foot; however, there were no tender calluses over the 
tips of those toes.  There was no evidence of a fallen 
arch on the right foot.  There was lateral deviation of 
10 degrees with the Achilles tendon on the right foot and 
tenderness to the small bones of the right foot.  
On examination of the left knee, the veteran complained 
of pain and popping an swelling with use.  There was a 
slight amount of fluid in the knee with some tenderness 
over the patellofemoral groove.  The range of motion was 
from 0 to 100 degrees.  There was crepitation, and 
flexion beyond 100 degrees resulted was associated with 
pain in the patellofemoral groove.  The knee was stable 
medially and laterally, as well as posteriorly and 
anteriorly.  The veteran could not squat on the knee, 
secondary to pain.  

The examiner stated that due to the bunions in the 
veteran's feet, as well as left knee problems, the 
veteran could not be expected to walk for extended 
periods without rest.  As to acute exacerbations, the 
examiner noted that the veteran's left knee problem was 
more chronic than acute and that the noted range of 
motion would be more associated with the chronicity of 
his problem.  The same could be said of the veteran's 
feet, which could not be expected to improve appreciably.  
He was, therefore, not expected to do activity associated 
with standing or walking due to increased pain and 
endurance in the left knee. 

VA medical records, dated from June 2002 to February 
2003, show that the veteran continued to be treated for 
complaints regarding his left knee and right foot.  In 
June 2002, show that the surgical scars on the veteran's 
right foot were well-healed.  The veteran stated that 
except for recurrent plantar calluses, he had no 
complaints regarding his right foot.  In December 2002, 
he continued to demonstrate crepitus in both knees.

During a VA orthopedic examination in May 2003, the 
veteran complained of locking and soreness on medial and 
lateral aspects of his left knee.  He explained that as 
resistance to flexion, which he could overcome passively 
with a pop.  The examiner noted that true locking 
prevented extension not flexion.  On examination the 
veteran walked with a mild gluteus medius limp on the 
right.  He demonstrated full flexion and 140 degrees of 
flexion of the knee.  A transverse scar encompassed the 
anterior half of the knee.  The left knee presented 
moderate retropatellar crepitation.  There was no 
swelling or effusion or patellar insufficiency.  The 
examiner was unable to ascertain whether there was 
quadriceps atrophy, because the veteran had had surgery 
on both knees.  That is, there was no normal knee for 
comparison.  The collateral ligaments were negative to 
varus or valgus stress, and the anterior and posterior 
drawer tests were also negative.  The left patella was 
riding high.  X-rays of the left knee revealed a trace of 
narrowing the articular cartilage in the medial 
compartment with a very small osteophyte at the medial 
edge of the tibia.  There were also osteophytes at the 
patellofemoral junction.  The veteran had a high riding 
left patella with pieces of hypertrophic bone in the 
patellar tendon.  The relevant diagnoses were minimal 
osteoarthritis in the left knee and status post repair of 
the left patellar tendon.

III.  Analysis

A.  Service Connection

The veteran seeks service connection for right knee 
disability and for back disability.

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Even if the 
disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, 
such as arthritis, to a degree of 10 percent or more 
within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to 
or the result of a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a).  In this regard, the Court has stated that when 
a service-connected disorder causes an increase in 
disability to a non-service-connected condition, such an 
increase is to be treated as if service connected.  In 
such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).  For there to be a finding of aggravation, there 
must an increase in disability, unless there is a finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2002).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

i.  The Right Knee

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service 
connection for right knee disability.  By a rating action 
in January 1979, the RO denied such a claim.  The veteran 
was notified of that decision; however, a Notice of 
Disagreement (NOD) was not received with which to 
initiate an appeal.  Accordingly, that decision became 
final under the law and regulations then in effect.  
38 U.S.C. § 4005 (1976); 38 C.F.R. § 19.153 (1978).  
Thereafter, the veteran requested that his claim be 
reopened; however, in October 1989, the RO found that the 
veteran had not submitted new and material evidence in 
support of his request.  Accordingly, the RO confirmed 
and continued the prior denial.  Again, the veteran did 
not appeal that decision, and it became final.  38 U.S.C. 
§ 4005 (1988); 38 C.F.R. § 19.192 (1989).  

Relevant evidence on file in October 1989, consisted of 
the veteran's service medical records; the report of a 
January 1979 VA orthopedic examination; a March 1989 VA 
hospital report; and VA outpatient records, reflecting 
treatment from April to July 1979.  Such records showed 
that in service in January and April 1977, the veteran 
was treated for knee problems, including bilateral 
tendinitis of the patello tibial ligament and a sprained 
ligment of the right patella.  Although the report of his 
October 1978 service separation examination revealed 
ongoing left knee disability, there was no report of 
right knee disability.  Moreover, the January 1979 VA 
examination revealed that his right knee was normal.  
Chronic right knee disability was not clinically reported 
until March 1989, when the veteran ruptured a right 
patellar ligment while playing basketball.  That injury 
was surgically repaired; however, the associated hospital 
report and subsequent rehabilitation records were 
negative for any evidence of a relationship between the 
veteran's right knee disability and service.  
Accordingly, service connection for right knee disability 
was denied.
The veteran now requests that his claim for service 
connection for right knee disability be reopened.  

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. The 
exception to this rule is that, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim 
and review the former disposition of the claim.  
38 U.S.C.A. §§ 5108, 7105.

New and material evidence is evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the 
claim but only after insuring that the duty to assist the 
veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the RO's 
October 1989 decision consists of a report from Cherry 
Creek Foot Clinic, reflecting treatment in February 1987; 
reports of VA examinations performed in February 1992, 
May 1995, April 1997, November 1997, February 2000, April 
2001, October 2001, April 2002, and March 2003; VA 
records reflecting the veteran's treatment from March 
1991 through February 2003; records from L. A. M., D.C., 
reflecting the veteran's treatment from February 1987 
through July 1992; records from the United States Postal 
Service reflecting the veteran's employment from 1986 to 
1992; a statement from the veteran's former employer, 
dated in April 1997; and the transcript of the veteran's 
January 2000 hearing held at the RO before a local 
hearing officer.

The additional records are new in the sense that they 
were not previously before the agency decision makers; 
however, with respect to the question of service 
connection, they show no more than was previously known.  
That is, they do not show right knee disability between 
the time of the veteran's separation from service and the 
right knee injury in March 1989, nor do they provide 
competent evidence of a relationship between the 
veteran's current traumatic arthritis of the right knee 
and any injury in service.  The only reports to the 
contrary come from the veteran.  As a layman, however, he 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, his opinion cannot be considered competent 
evidence which would provide a basis to reopen the claim.  

In light of the foregoing, the additional evidence 
received in support of the veteran's claim for service 
connection for right knee disability is essentially 
cumulative in nature.  Even when considered with evidence 
previously on file, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the prior denial of 
service connection for right knee disability is confirmed 
and continued, and the request to reopen that claim is 
denied.

ii.  The Back

A review of the evidence discloses that the veteran's 
back problems, primarily diagnosed as scoliosis, 
mechanical back pain, and degenerative changes, were 
first manifest many years after service and that there is 
no evidence of nexus to service.  The veteran contends, 
however, that service-connected disabilities have 
prevented him from exercising.  He states that such 
inactivity has caused him to gain weight which has in 
turn aggravated his back problems.  Therefore, he 
maintains that service connection for back disability is 
warranted on a secondary basis.  

A further review of the evidence discloses that the 
veteran's service-connected disabilities cause pain in 
his feet and left knee and limit his ability to ambulate 
and otherwise be on his feet.  While there is evidence 
that the veteran is able to perform exercises such as 
bicycle riding and press-ups, there is also evidence that 
he has a very sedentary lifestyle and is precluded from 
performing most if not all forms of exercise.  In this 
regard, the veteran was examined by the VA in October 
2001, specifically to determine whether there was a 
relationship between his back problems and his service-
connected disabilities.  Following the examination, the 
examiner stated that veteran's service-connected 
disabilities made it difficult for the veteran to lose 
weight which, in turn, contributed to increasing back 
pain and fatigability.  Indeed, the examiner tended to 
endorse the veteran's theory of secondary service 
connection and suggested that the veteran's back problems 
had been aggravated by his service-connected 
disabilities.  Allen v. Brown, 7 Vet.App. 439 (1995).  At 
the very least, the Board finds that the evidence both 
for and against the veteran's claim is in relative 
equipoise.  That is, there is an equal amount of evidence 
both for and against the claim.  In such circumstances, 
all reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, 
service connection for back disability, mechanical back 
pain with scoliosis and degenerative changes, is 
warranted.  

B.  The Increased Rating, Left Knee Disability

The veteran seeks entitlement to a rating in excess of 10 
percent for traumatic arthritis of the left knee, status 
post patellar tendon repair.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2002).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  Where, as 
here, entitlement to compensation has already been 
established and an increase in the disability rating is 
at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The Court has considered the question of functional loss 
as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal 
endurance, functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there 
must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10. 

Arthritis due to trauma, substantiated by X-ray findings, 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
DC 5010.  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of 
motion under the appropriate DC's for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003. 

Knee impairment, manifested by recurrent subluxation or 
lateral instability is rated in accordance with the 
provisions of 38 C.F.R. § 4.71a, DC 5257.  A 10 percent 
rating is warranted for slight impairment.  A 20 percent 
rating is warranted for moderate impairment.  
Also potentially applicable in rating the veteran's right 
knee disability are 38 C.F.R. §§ 4.71a, DC 5260 and 5261.  
A 10 percent rating is warranted when flexion is limited 
to 45 degrees or when extension is limited to 10 degrees.  
A 20 percent rating is warranted when flexion is limited 
to 30 degrees or when extension is limited to 15 degrees.  

A review of the evidence discloses that the veteran's 
left knee disability is manifested primarily by pain; 
crepitus; a left-sided limp; and a range of motion from 0 
degrees of extension to between 100 and 140 degrees of 
flexion.  Although there is evidence that a flare-up of 
left knee pain may result in fatigue and additional 
limitation of motion of 10 degrees of flexion, the 
veteran's range of left knee motion would still be 
contemplated by the his current disability evaluation.  
Moreover, there is no evidence of heat, swelling, 
discoloration, deformity, or incoordination or other 
neurologic deficits associated with the veteran's left 
knee disability.  While he has complained of his left 
knee giving way (which he clarifies as weakness) multiple 
VA examiners have found the veteran's knee to be stable 
in all directions.  In fact, the examiners have not found 
weakness or atrophy in regard to the veteran's left knee 
disability, nor have they found it to be productive of 
any more than mild impairment.  Therefore, the veteran's 
left knee disability more nearly approximates the 
criteria for his currently assigned 10 percent schedular 
rating.  Accordingly, an increased schedular rating is 
not warranted. 

In arriving at this decision, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected left knee disorder.  The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods 
of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2002).  Although the veteran is 
currently unemployed, and at one time, was found to be 
disabled by the Social Security Administration, such 
unemployment is based on multiple service-connected and 
non-service-connected disabilities rather than the left 
knee disability alone.  While Social Security records are 
helpful in determining the veteran's level of disability, 
the VA is not bound by decisions of the Social Security 
Administration.  Indeed, the law and regulations 
governing the Social Security Administration and the VA 
are different.  In this case, the record shows that the 
manifestations of the veteran's left knee disability are 
those contemplated by the VA's regular schedular 
standards.  While the veteran maintains that he is no 
longer able to work in his former occupations with the 
Post Office and as a hair stylist, it must be emphasized 
that VA disability ratings are not job specific.  They 
represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1).  

C.  The Temporary Total Rating

The veteran also seeks entitlement to a temporary total 
rating beyond April 30, 2001, for a period of 
convalescence following a right bunionectomy and release 
of multiple hammer toes on the right foot.

A total rating will be granted following hospital 
discharge, effective from the date of hospital admission 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge 
if the hospital treatment to the service connected 
disability resulted in (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed 
surgical wounds, stumps or recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing 
prohibited); (3) immobilization by cast, without surgery, 
of one major joint or more. 38 C.F.R. 4.30(a).  Pursuant 
to 38 C.F.R. 4.30(b), extensions of 1, 2, or 3 months 
beyond the initial 3 months may be made under 
4.30(a),(1), (2), or (3) and extensions of 1 or more 
months up to 6 months beyond the initial 6 month period 
may be made under 4.30 (a)(2) or (3). 

In January 2001, the veteran underwent surgery on his 
right foot.  Due to his need for a period of 
convalescence, he was granted a temporary total rating 
through March 2001.  In October 2002, the RO extended 
that period through April 30, 2001.  In order to be 
entitled to a further extension of that rating, the 
evidence would have to show that the veteran continued to 
have severe postoperative residuals from his right foot 
surgery beyond April 30, 2001.  As indicated above, 
examples of severe postoperative residuals from surgery 
include therapeutic immobilization of one major joint or 
more.  

The veteran's follow-up treatment with the orthopedic 
service on April 24, 2001, shows that he was fitted with 
a cast shoe with weight bearing as tolerated and 25 
pounds of weight bearing on the forefoot.  He continued 
in that posture through May 24, 2001, when follow-up with 
the Orthopedic Service indicated that his feet looked 
good and he was to be fitted with space shoes.  At that 
point, he no longer required limited weight bearing, much 
less any type of cast.  Although treatment by the VA's 
Primary Care service in July 2001 indicated that the 
veteran was still recovering from his right foot surgery, 
there was no evidence that he required any further period 
of convalescence.  Rather, he was reportedly ambulatory 
and required no more than orthotics for the treatment of 
his his right foot.  Thus, the evidence suggests that 
after May 24, 2001, the veteran had no further need for 
any type of therapeutic immobilization of the right foot.  
For the preceding month, however, the residuals of the 
veteran's right foot surgery were still severe enough 
that they more nearly approximated the criteria for a 
period of convalescence under 38 C.F.R. § 4.30.  
Accordingly, the temporary total rating is extended 
through May 31, 2001, and no longer.  




ORDER

New and material evidence not having been received, the 
request to open a claim of entitlement to service 
connection for right knee disability is denied.

Entitlement to service connection for back disability, 
mechanical back pain with scoliosis and degenerative 
changes, is granted.

Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee, status post 
patellar tendon repair, is denied.

Entitlement to a temporary total rating through May 31, 
2001, for a period of convalescence following a right 
bunionectomy and release of multiple hammer toes on the 
right foot, is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

As noted above, the veteran also seeks an increased 
rating for his service-connected residuals of his 
bilateral bunionectomies, bilateral pes planus, and 
bilateral hammer toes.  During the course of his appeal, 
the veteran raised contentions to the effect that a 
separate ratings should be assigned for each of those 
disabilities.  The Court has stated that a veteran can 
receive separate disability ratings, unless the 
conditions constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Evans v. Brown, 9 
Vet. App. 273, 281 (1996); see also, VAOPGCPREC No. 23-
97.  The RO has not yet considered the question of 
separate ratings for the veteran's residuals of bilateral 
bunionectomies, bilateral pes planus, and bilateral 
hammer toes.  It would be premature for the Board to do 
so, however, as it could be potentially prejudicial to 
the veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  

The question of how the veteran's service-connected foot 
disability is rated potentially affects the issue of 
entitlement to a total rating due to unemployability 
caused by service-connected disability.  Accordingly, it 
would also be premature for the Board to consider the 
total rating issue.  Bernard.  

In light of the foregoing, the Board of the opinion that 
further development is warranted prior to further 
appellate action.  Accordingly, the case is remanded for 
the following:

The RO should undertake any indicated 
development and then readjudicate the 
issue of entitlement to an increased 
rating for the veteran's residuals of 
bilateral bunionectomies with 
bilateral hammer toes and pes planus.  
In so doing, the RO must consider 
whether separate ratings are 
warranted for those disabilities.  If 
separate ratings are assigned, the RO 
must then readjudicate the issue of 
entitlement to a total rating due to 
unemployability caused by service-
connected disability.  In completing 
its readjudication, the RO must 
ensure compliance with the recently 
enacted VCAA.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the 


Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
In the meanwhile, please note these important corrections 
to the advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on 
or after November 18, 1988" is no longer required 
to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal 
with VA's General Counsel.
In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 


